Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-8, 22 and 24-26 are allowable. Claims 9-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of the species of FIG. 2-5 and 6-9, as set forth in the Office action mailed on April 5, 2022, is hereby withdrawn and claims 9-21, 23 and 27 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward J. Ellis on July 8, 2022.
The application has been amended as follows: 
IN THE CLAIMS

1.(Currently Amended) A rotor for a hover-capable aircraft [[(1)]], comprising: a hub rotatable about a first axis (A) and, in turn, comprising a plurality of blades;
a mast connectable to a drive member of said aircraft and operatively connected to said hub to drive the hub in rotation about said axis (A); and 
damping means to dampen the transmission of vibrations to said mast, which comprise a mass designed to oscillate, in use, in a plane transversal to said axis (A) so as to contain, in use, the flexural vibrations of said mast generated by rotation of the blades;
said damping means further comprising a plurality of springs possessing a desired stiffness along said axis (A) and operatively connected to said mass to contain, in use, the vibration of said mast along said axis (A);
said damping means further comprising a rod supported by said mast and designed to flexurally oscillate in a plane transversal to said axis (A);
said rod extending along said axis (A);
said plurality of springs also being interposed between said mass and said rod;
characterized in that said plurality of springs comprise at least one spring that has a serpentine-like shape, having a plurality of first sections extending mainly radially with respect to said axis (A) alternating with a plurality of second sections extending mainly parallel to said axis (A).

6. (Currently Amended) The rotor according to claim 3, characterized in that the rotor comprises a hub angularly integral with said rod[[,]] and fitted on an axial end of said rod and on which said plurality of springs are fixed.

9.(Currently Amended) The rotor according to claim 1, characterized in that each spring of said plurality of springs 
- at least one first arm rod 
- a pair of second arms 
said first arm 

10.(Currently Amended) The rotor of claim 9, characterized in that said each spring of said plurality of springs 

11.(Currently Amended) The rotor of claim 6, 
each spring of said plurality of springs 
said radially inner end block 

12.(Currently Amended) The rotor of claim 10, characterized in that said mass 

13. (Currently Amended) The rotor of claim 12, characterized in that said first ring 
said second ring 

14. (Currently Amended) The rotor of claim 11, characterized in that said further hub 

15. (Currently Amended) The rotor of claim 14, characterized in that said further hub 

16.(Currently Amended) The rotor of claim 15, characterized in that said first flange 

17.(Currently Amended) The rotor of claim 16, characterized in that said second seat 

18. (Currently Amended) The rotor of claim 16, characterized in that said body 
said first seat 

19.(Currently Amended) The rotor of claim 18, characterized in that said plurality of springs 

20.(Currently Amended) The rotor of claim 9, characterized in that said first arm 

21. (Currently Amended) The rotor of claim 1, characterized by comprising a flow conveyor 

23. (Currently Amended) A rotor 
- a hub 
- a mast 
damping means use, the flexural vibrations of said mast 
said damping means 
said damping means 
said rod 
said elastic means 
characterized in that said plurality of springs 

- at least one first arm 
- a pair of second arms 
- a radially outer end block 
- a radially outer end block 
said radially inner end block 

27. (Currently Amended) A method for the containment of vibrations transmitted to a mast 
said rotor 
- a hub 
- said mast 
said method comprising the step of:
i) connecting a first mass 
characterized in that it comprises the steps of:
ii) connecting a plurality of springs 
iii) connecting a rod 
iv) connecting said first mass 
said plurality of springs 

- at least one first arm 
- a pair of second arms 
- a radially outer end block 
- a radially outer end block 
said radially inner end block 

Explanation for Changes
	The changes to the claims listed above are made to conform with the changes made to the other pending claims, and which include at least the removal of: reference numbers, minor grammatical correction(s), use of “it” and claim interpretation of certain features under 35 USC §112(f).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A EDGAR/Primary Examiner, Art Unit 3799